From a conviction for unlawfully carrying a pistol on and about his person, the appellant appeals and claims several errors in the proceedings.
The State contends that as the statement of facts was filed more than twenty days after the adjournment of court, notwithstanding the court allowed thirty days for that purpose, that the statement of facts can not be considered, and cites us to Misso v. State, 61 Tex.Crim. Rep., 135 S.W. 1173; Sullivan v. State, 62 Tex.Crim. Rep., 137 S.W. 700, and Mosher v. State, 62 Tex.Crim. Rep., 136 S.W. 467. These authorities are in point and we can not consider the statement of facts.
Appellant raises no question that can be considered without a statement of the facts.
The judgment is therefore affirmed.
Affirmed.